Citation Nr: 1317051	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-41 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to Department of Veterans Affairs (VA) benefit payments based on the character of discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel





INTRODUCTION

The appellant served on active duty from November 1965 to January 1970.  He was discharged "Under Conditions other than Honorable.  In 1977, his discharge was initially upgraded by an Army Discharge Review Board to Under Honorable Conditions, but the Army Discharge Review Board did not affirm the upgraded discharge under their review standards.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Chicago, Illinois, Regional Office (RO).  

Although the RO adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.   In May 1970, July 1980, May 1994, and March 2000 the RO issued determinations that the appellant's character of discharge was a bar to receipt of VA benefits; after notification, the appellant did not file a notice of disagreement.

2.   Additional evidence received since the March 2000 decision is new, relates to an unestablished fact necessary to substantiate the merits of the issue, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received since the RO's March 2000 determination, and the issue of whether the character of the appellant's military discharge is a bar to payment of VA compensation is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an unappealed Board decision is final.  38 U.S.C.A. § 7104 (West 2002);  An unappealed RO decision is also final.  38 U.S.C.A. § 7105 (West 2002).  After a final denial, a claim may only be reopened through the receipt of new and material evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The regulation applicable to this appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, in determining whether the low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510 (1992).  

The appellant's service personnel records and service separation form show that the appellant accepted a discharge under conditions other than honorable in lieu of trial by court-martial after being absent without official leave (AWOL) from June 1, 1966, to January 19, 1967, and May 5, 1969, to November 19, 1969.  

In a May 1970 Administrative Decision, the RO determined that the appellant's discharge from his period of active service from November 1965 to January 1970 was a discharge not under conditions other than dihonorable and was a bar to VA benefits.  That decision included a reference that there was no indication of insanity at the time of the offenses.  The appellant was notified of that decision in July 1970.  He did not file a notice of disagreement.  

In July 1977, the appellant's discharge was provisionally upgraded to "under honorable conditions."  A subsequent review by the Army Discharge Review Board did not affirm that determination.  In a July 1980 administrative decision, the RO determined that the appellant's discharge for his period of service was issued under dishonorable conditions due to willful and persistent misconduct and constituted a bar to all VA benefits.  The appellant was notified of that decision in October 1980.  He did not file a notice of disagreement.  Subsequent applications to reopen this claim were denied by the RO in May 1994 and March 2000.  The appellant did not file a notice of disagreement.

Evidence of record at the time of the March 2000 decision included the appellant's service medical records that showed that he had sought treatment at a psychiatric clinic in July 1967 because he was having difficulty adjusting to service and had been AWOL for six months in 1966.  The assessment at that time was that he was free from mental disease that would warrant a medical separation.  He was seen again in December 1969 for complaints of nervousness when it was noted that he had a history of a personality disorder and schizoid personality.  He was given the medication Mellaril.  On physical examination in connection with his separation from service, psychiatric clinical evaluation was normal.  

In August 2005, the appellant filed a claim for compensation.  In a December 2005 letter, the RO informed him that records indicated that his military service was not honorable for VA purposes.  The appellant continued corresponding with VA and after an April 2007 letter, which again informed the appellant that his discharge from active service is a bar to VA benefits, a notice of disagreement was submitted.  It was found that no exceptions pursuant to 38 C.F.R. § 3.12 applied.  The present appeal ensued.

Evidence received subsequent to the March 2000 administrative decision includes the report of an August 2005 VA psychiatric evaluation showing an assessment of schizoaffective disorder and depression.  Reports of private psychiatric evaluations dated in 2005 and 2006 showed an assessment of paranoid schizophrenia.  The appellant and his representative have submitted multiple statements contending that the psychosis was actually manifested during service such that the appellant should be considered to have been insane at that time.  Such assertions from the appellant pertain to the applicable provisions which provide that a finding of insanity during his period of AWOL can establish basic eligibility to VA benefits, or that being AWOL for a continuous period of 180 days is a bar to benefits unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(b), (c)(6)(i-iii) (2012).  The statements suggest that it is believed there were compelling circumstances to warrant his AWOL status.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, that new evidence is material.

The Board finds that new and material evidence has been submitted and the issue of whether the character of the appellant's military discharge is a bar to payment of VA compensation is reopened.  38 U.S.C.A. § 5108 (West 2002).  To that extent only, the claim is allowed.  The claim is addressed in the Remand attached to this decision.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim that the appellant's character of discharge does not constitute a bar to payment of VA compensation benefits, is reopened.  To that extent only, the claim is granted.  


REMAND

Service connection may be granted to a Veteran for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Veteran means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).  Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2012). 

There are two types of character of discharge bars to establishing entitlement for VA benefits, statutory bars and regulatory bars.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)-(d) (2012).  Benefits are not payable where the former service member was discharged or released (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions).  38 C.F.R. § 3.12(c) (2012).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12(c), (d) is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2012).  Insanity is a defense to the statutory and regulatory bars for VA benefits.  VA regulations define an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012). 

When the question is whether an individual was insane at the time of an offense leading to his court martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b) (2012).  Mental illness is not identical to insanity.  In addition, there need be no causal connection between the insanity and the misconduct, but the acts leading to the discharge and the insanity must be concurrent.  Beck v. West, 13 Vet. App. 535 (2000).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246 (1995). 

The evidence of record submitted since the March 2000 RO decision included additional VA and private treatment records showing that the Veteran has had longstanding psychiatric problems that may be linked to the symptoms the appellant demonstrated while on active duty.  The appellant has also reported continuous psychiatric symptoms since service.  The Board finds that the appellant should be schedule for a VA examination to determine whether he was insane, as defined by 38 C.F.R. § 3.354. at the time of the offenses that led to his discharge from service under other than honorable conditions in lieu of court-martial.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination by a psychiatrist or psychologist to determine whether he was insane as defined by 38 C.F.R. § 3.354 at the time of the offenses that led to his discharge from service under other than honorable conditions in lieu of court-martial.  The examiner must review the claims file and must note that review in the report.  Following a review of the evidence of record, an examination of the appellant, and with consideration of the appellant's statements and any lay statements of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the appellant was insane at the time of the offenses that led to his discharge from service under other than honorable conditions.  According to the applicable definition, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2012).  The examiner must provide a complete rationale for all opinions expressed.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


